     Case: 1:20-cv-00668 Document #: 12 Filed: 02/20/20 Page 1 of 1 PageID #:441

                       UNITED STATES DISTRICT COURT
             FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                  Eastern Division

Aido Mobility LLC
                              Plaintiff,
v.                                                Case No.: 1:20−cv−00668
                                                  Honorable Charles R. Norgle Sr.
Yelp, Inc.
                              Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, February 20, 2020:


        MINUTE entry before the Honorable Charles R. Norgle: Motion for extension of
time to answer or otherwise respond to complaint [10] is granted. The parties are not
required to appear before the court on Friday,February 21, 2020. Mailed notice(ewf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
